DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to action filed on 11/19/2021, in which claims 1 – 20 was presented for further examination.
3.	Claims 1 – 20 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/15/2021 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5.	Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
6.1	As per claim 1, applicant argues in substance in pages 6 – 8 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose analyzing the SQL database via a generic SQL plugin operatively associated with and executed by at least one processor of the unified OSS platform.
	Examiner respectfully disagrees.

	Chandrasekar discloses system that includes SQL adapter (i.e. plugin) business services (see para.[0046]). The SQL adapter includes a converter element to convert the data to an internal data structure (see para.[0047]). SQL adapter performing an operation on one or more datasets that are stored in a database and which are accessed through SQL. The generated SQL is used by the SQL adapter to access the database and perform (i.e. analyze) various on the data set (see para.[0049]).

6.2	As per claim 3, applicant argues in substance in pages 8 - 9 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose wherein the generating of the value pack definition comprises categorizing each of the one or more tables as at least one of a definition table and a fact table.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose wherein the generating of the value pack definition comprises categorizing each of the one or more tables as at least one of a definition table and a fact table (Chandrasekar: para.[0051] – para.[0053]).
Chandrasekar discloses an SQL integration object definition that defines a structure to and from which data a data set can be converted. The definition provides a common structure for data of both internal and external data sets and define hierarchical structure of object component definition. Also, the definition includes SQL integration component attribute definition, field definition, key definition etc. 
	Chandrasekar describes component of a common structure for converting form initial format to external format.  The common structure is interpreted as fact table and various other definitions such as field definition, key definition are interpreted as definition table.

6.3	As per claim 5, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose wherein the generating of the value pack definition comprises organizing each definition table into a dimension tree comprising folders corresponding to a name of each definition table and containing fields of a corresponding table of the one or more tables.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose wherein the generating of the value pack definition comprises organizing each definition table into a dimension tree comprising folders corresponding to a name of each definition table and containing fields of a corresponding table of the one or more tables (Chandrasekar: para.[0066] –para.[0069]).
	Chandrasekar discloses integration of mapping between database objects and SQL integration object definition (see para.[0066]).  The system includes database table and views of a database table. A database table/view can serve as parent another child table/view. The database table/view is an SQL integration component definition which means SQL integration component definition can serve as a parent to another SQL integration component definition (see para.[0069]).
     Chandrasekar disclose a process for defining each table view and their corresponding relation where table/view can server as parent to another child table/view.  It is well understood in the art that this procedure include child table depends on its parent table and each table view serve their defined purpose.  A structure where defined child table depends on parent table can be interpreted as tree/hierarchical structure.

6.4 	As per claim 8, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose wherein the user-customized rules comprise enrichment rules applied to the value pack definition adjusted in accordance with the default rules.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose wherein the user-customized rules comprise enrichment rules applied to the value pack definition adjusted in accordance with the default rules (para.[0071]).
	Chandrasekar discloses SQL integration object definition may also contain rules for forming SQL integration object instances (see para.[0071]).
	Chandrasekar discloses a rule for forming SQL integration object instances. The rule in this instance involves valid criteria or condition for representing an instance of SQL object definition containing data in the structure. The system applying the define structure according to the set rule.

6.5	As per claim 9, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose wherein the enrichment rules comprise at least one of filtering rules and cardinality-specification rules.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose wherein the enrichment rules comprise at least one of filtering rules and cardinality-specification rules (para.[0071]).
	Chandrasekar discloses SQL integration object definition may also contain rules for forming SQL integration object instances (see para.[0071]).
	Chandrasekar discloses a rule for forming SQL integration object instances. The rule in this instance involves valid criteria or condition for representing an instance of SQL object definition containing data in the structure. The system applying the define structure according to the set rule.
6.6	As per claim 10, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose storing the adjusted value pack definition of the one or more tables in a JavaScript Object Notation file in a public directory accessible by users of the unified OSS portal.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose storing the adjusted value pack definition of the one or more tables in a JavaScript Object Notation file in a public directory accessible by users of the unified OSS portal (para.[0070])
	Chandrasekar discloses a system that support HTTP-compliant web browser having a JavaScript interpreter (see para.[0312]). The SQL integration object definition  defines a structure to and from which data from a data set can be converted (see para.[0051]).  

6.7	As per claim 11, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose wherein the presented information comprises at least one dashboard view of the data, wherein the at least one dashboard view is created through a GUI editor based on the adjusted value pack definition of the one or more tables.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose wherein the presented information comprises at least one dashboard view of the data, wherein the at least one dashboard view is created through a GUI editor based on the adjusted value pack definition of the one or more tables (para.[0067]).
	Chandrasekar discloses SQL adapter business services includes an element that allows creation of a SQL integration object definition. The element can be a wizard  for creating the object definition (see para.[0055]). The object definition defines instance of one or more database tables/views (see para.[0067]).

6.8	As per claim 13, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose providing, by the generic SQL plugin, documentation representative of characteristics of the value pack definition of the one or more tables.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose providing, by the generic SQL plugin, documentation representative of characteristics of the value pack definition of the one or more tables (para.[0052]).
	Chandrasekar discloses SQL adapter business services includes an element that allows creation of a SQL integration object definition (see para.[0055]). The SQL adapter business services includes SQL integration definition for converting input into output format. The SQL integration includes object definition for defining instance of one or more database tables/views (see para.[0067]).

6.9	As per claim 14, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose storing, by the generic SQL plugin, the value pack definition in a public directory accessible by a user of the unified OSS console.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose storing, by the generic SQL plugin, the value pack definition in a public directory accessible by a user of the unified OSS console (para.[0070])
	Chandrasekar discloses SQL adapter business services includes an element that allows creation of a SQL integration object definition (see para.[0055]). The SQL integration object definition defines a structure to and from which data from a data set can be converted (see para.[0051]). The SQL integration field definition represents various data components that are permitted within SQL integration component definition (see para.[0070]).

5.10	As per claim 20, applicant argues in substance in pages 9 - 10 that Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) does not disclose s control the plugin to convert a query comporting with the logical model definition from the GUI into a query comporting with an original format of the remote data source.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Bendel et al (US 2018/0189370 A1) and Chandrasekar et al (US 2007/0192337 A1) specifically disclose control the plugin to convert a query comporting with the logical model definition from the GUI into a query comporting with an original format of the remote data source (para.[0045]).
	Chandrasekar discloses SQL integration definition for defining an instance for converting  request component to output format. The SQL adapter business services  converts data set to a common representation format that is used for all data sets  which the SQL adapter business service interacts (see para.[0045]).
6.10	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendel et al (US 2018/0189370 A1), in view of Chandrasekar et al (US 2007/0192337 A1).
As per claim 1, Bendel et al (US 2018/0189370 A1) discloses,
A method for presenting SQL database information through a graphical user interface (GUI) of a unified operations support system (OSS) platform (para.[0004]; “systems provide a uniform user interface through mapping and abstraction of data structures, thereby enabling users and clients to store and retrieve data from multiple noncontiguous databases with a single query”).
	Bendel does not specifically disclose analyzing the SQL database via a generic SQL plugin operatively associated with and executed by at least one processor of the unified OSS platform, generating, by the generic SQL plugin, a value pack definition usable by the unified OSS platform, the value pack definition comprising the one or more tables making up the SQL database, adjusting, by the generic SQL plugin, the value pack definition in accordance with at least one rule relevant to data stored within the one or more tables, and exposing, by the general SQL plugin, the value pack definition of the one or more tables effectuating presentation of the information through the GUI, the information regarding at least a subset of the data.
	However, Chandrasekar et al (US 2007/0192337 A1) in an analogous art discloses,
comprising: analyzing the SQL database via a generic SQL plugin operatively associated with and executed by at least one processor of the unified OSS platform (para.[0007]; “provides a generic SQL adapter business service which can be used to construct and execute SQL statements on a data set”).
generating, by the generic SQL plugin, a value pack definition usable by the unified OSS platform (para.[0007]; “provides a generic SQL adapter business service which can be used to construct and execute SQL statements on a data set” and para.[0008]; “using a SQL integration object definition to determine a structure of the data set, and constructing at least one SQL statement conforming to the structure to perform the operation on the data set”) 
the value pack definition comprising the one or more tables making up the SQL database (para.[0051]; “SQL integration object definition thus provides a common structure for data of both internal and external data sets in any format. …, SQL integration object definition 120d defines a hierarchical structure of one or more SQL integration component definitions such as SQL integration component definition”).
adjusting, by the generic SQL plugin, the value pack definition in accordance with at least one rule relevant to data stored within the one or more tables (para.[0007]; SQL adapter business service optimizes operations to update data in the data sets by combining operations when possible and by using result sets from executing previous SQL statements to construct subsequent SQL statements”). 
and exposing, by the general SQL plugin, the value pack definition of the one or more tables effectuating presentation of the information through the GUI, the information regarding at least a subset of the data (para.[0045]; “Structured Query Language (SQL) adapter business service is provided that converts data from a data set to a common representation format that is used for all data sets with which the SQL adapter business service interacts”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 2, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the analyzing of the SQL database comprises determining existence of at least one of a primary key and a foreign key in one or more tables making up the SQL database (para.[0080]; “SQL integration component key definition incorporates the primary key/foreign key relationships”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.
  
As per claim 3, the rejection of claim 2 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value pack definition comprises categorizing each of the one or more tables as at least one of a definition table and a fact table (para.[0051]; “SQL integration object definition 120d defines a hierarchical structure of one or more SQL integration component definitions such as SQL integration component definition 122d. Each SQL integration component definition may include one or more SQL integration component attribute definition such as SQL integration component attribute definition”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 4, the rejection of claim 3 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the categorizing of each of the one or more tables is based on the existence of the at least one of the primary key and the foreign key in each of the one or more tables (para.[0080]; “SQL integration component key definition incorporates the primary key/foreign key relationships that exist between tables in a dataset”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 5, the rejection of claim 4 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value pack definition comprises organizing each definition table into a dimension tree comprising folders corresponding to a name of each definition table and containing fields of a corresponding table of the one or more tables (para.[0068]; “database table/view can serve as a parent table/view to another table/view ….. called a child table/view, within the same hierarchy”).  
    
As per claim 6, the rejection of claim 3 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value-pack definition further comprises generating one or more objects from each of the one or more tables categorized as a definition table (para.[0087]; “SQL integration component definition CONTACT 122d-2 includes SQL integration field definition 430, which defines fields ContactID 431, First Name 432, Last Name 433, Phone 434, Customer Name” and para.[0088]; “CONTACT table is a child to the CUSTOMER table defined in SQL integration component definition”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 7, the rejection of claim 6 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the generating of the value-pack definition further comprises generating one or more operations performable on the one or more objects (para.[0091]; “SQL integration object instance 120i, which corresponds to SQL integration object definition 120d of FIG. 4. One row of the CUSTOMER table is shown, with three children records in the CONTACT table and five grandchildren records in the PHONE table”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 8, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the user-customized rules comprise enrichment rules applied to the value pack definition adjusted in accordance with the default rules (0071]; “SQL integration object definition 120d may also contain rules for forming valid SQL integration object instances”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 9, the rejection of claim 8 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the enrichment rules comprise at least one of filtering rules and cardinality-specification rules (0071]; “SQL integration object definition 120d may also contain rules for forming valid SQL integration object instances”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.
 
As per claim 10, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising storing the adjusted value pack definition of the one or more tables in a JavaScript Object Notation file in a public directory accessible by users of the unified OSS portal (para.[0070]; “SQL integration field instance 126i can be a scalar data value stored in memory as a string” and para.[0313]; “HTTP-compliant web browser having a JavaScript interpreter”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 11, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the presented information comprises at least one dashboard view of the data, wherein the at least one dashboard view is created through a GUI editor based on the adjusted value pack definition of the one or more tables (para.[0067]; “Input data 108 corresponds to instances of one or more database tables and/or views of a database table, labeled here as database table/view 204. An instance of database table/view 204 corresponds to a row of data in that table/view”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 12, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the presented information comprises visualized representations indicative of health characteristics of the unified OSS console or metadata associated with the subset of the data (para.[0055]; “element … that allows creation of a SQL integration object definition from an external metadata representation of an object”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 13, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising providing, by the generic SQL plugin, documentation representative of characteristics of the value pack definition of the one or more tables (para.[0052]; “SQL integration object instance 120i represents an instance of SQL integration object definition 120d containing data in the structure defined by SQL integration object definition”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 14, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising, storing, by the generic SQL plugin, the value pack definition in a public directory accessible by a user of the unified OSS console (para.[0070]; “SQL integration field instance 126i can be a scalar data value stored in memory as a string. A SQL integration field definition such as SQL integration field definition 126d may represent textual data”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 15, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising building and converting, by the generic SQL plugin, at least one query to query the SQL database (para.[0060]; “SQL adapter business service 110 uses ODBC Database Connector API 130 to communicate with external database”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

As per claim 16, the rejection of claim 1 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
further comprising, creating, by the generic SQL plugin, at least one additional column into the value pack definition representative of at least one aggregation function applied to one or more columns of at least one of the one or more tables (para.[0067]; “Each database table/view may include one or more database column 206. An instance of database column 206 corresponds to a data value for a column within the row of data that is an instance of database table/view”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

Claim 17, 18, and 19 are unified OSS platform claim corresponding to method claims 1, 2 – 4, and 6 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 2 – 4, and 6 respectively above. 

As per claim 20, the rejection of claim 18 is incorporated and further Chandrasekar et al (US 2007/0192337 A1) discloses,
wherein the computer code, when executed, further causes the processor to control the plugin to convert a query comporting with the logical model definition from the GUI into a query comporting with an original format of the remote data source (para.[0045]; “Structured Query Language (SQL) adapter business service is provided that converts data from a data set to a common representation format that is used for all data sets with which the SQL adapter business service interacts”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the generic SQL adapter used to construct and execute SQL statement on a data set of the system of Chandrasekar into integrating distributed data stored in multiple different data sources to operate on different data source and optimize the updating process to combine operations on a data set to increase efficiency of the updating process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/19/2019